


EXHIBIT 10.22

NON-QUALIFIED STOCK OPTION AGREEMENT
(FOR DIRECTORS)

        THIS STOCK OPTION AGREEMENT (this "Agreement"),
effective                        (the "Grant Date"), by and between UNIVERSAL
COMPRESSION HOLDINGS, INC., a Delaware corporation ("Holdings"),
and                        (the "Director"), who is a Director of Holdings. All
capitalized terms not otherwise defined in this Agreement shall have the
respective meaning of such terms as defined in the Universal Compression
Holdings, Inc. Incentive Stock Option Plan, as amended (the "Plan").

        WHEREAS, Holdings has agreed to grant to the Director an option to
purchase Holdings common stock, $.01 par value per share (the "Common Stock"),
pursuant to the terms and conditions of this Agreement in consideration for
services to Holdings.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

        1.    GRANT OF OPTION.    Holdings grants to the Director an option (the
"Option") to purchase                        shares of Common Stock at an
Exercise Price per share equal to $            . The Option shall expire on the
tenth anniversary of the Grant Date, unless sooner terminated under the
provisions hereof. This Option is granted under the Plan, a copy of which is a
part of the Prospectus dated March 10, 2005 and attached hereto as Exhibit "A"
and is incorporated herein by reference, and is not intended to constitute an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended, but shall be a Non-qualified Stock Option.

        2.    OPTION TERMS AND CONDITIONS.    

        (a)    Exercise of Option.    The Option shall become 100% exercisable
on                        the first anniversary of the Grant Date; provided,
however, the Option shall become immediately exercisable upon (i) a sale of all
or substantially all of the assets of Holdings or (ii) as a result of the death
or resignation of the Director.

        (b)    Termination of Service.    Upon termination of service of the
Director as a Director with Holdings for any reason whatsoever, the Option shall
terminate in its entirety on the earlier of (i) the date of its expiration under
Section 1 or (ii) 90 days from the date on which the Director's service as a
Director terminated.

        3.    NON-TRANSFERABILITY.    No Option granted hereby and no right
arising thereunder shall be transferable other than by will or by the laws of
descent and distribution. During the lifetime of the Director, the Option shall
be exercisable only by the Director. If the Option is exercisable at the date of
the Director's death and is transferred by will or by the laws of descent and
distribution, the Option shall be exercisable in accordance with the terms of
such Option by the executor or administrator, as the case may be, of the
Director's estate for a period of ninety (90) days after the date of the
Director's death and shall then terminate.

        4.    MODE OF EXERCISE.    The Option shall be exercised by giving to
Holdings written notice stating (a) the number of shares with respect to which
the Option is being exercised, (b) the aggregate Exercise Price for such shares,
and (c) the method of payment. At the option of the Director, such aggregate
Exercise Price may be paid: (i) in cash; (ii) with the consent of the Board,
which consent may be given or withheld in its sole discretion, by delivery of a
promissory note to Holdings payable over a three (3) year period and bearing
interest at the prime rate; (iii) with the consent of the Administrator of the
Plan, which consent may be given or withheld in its sole discretion, by delivery
of shares of Common Stock owned by the Director having a Fair Market Value (as
determined by Section 5 below)

1

--------------------------------------------------------------------------------




equal in amount to the aggregate Exercise Price of the Option being exercised;
(iv) by any combination of (i), (ii) and (iii); or (v) with the consent of the
Administrator of the Plan, which consent may be given or withheld in its sole
discretion, by cancellation of a portion of the Option as determined by the
Administrator of the Plan.

        5.    FAIR MARKET VALUE OF COMMON STOCK.    The "Fair Market Value" of
the Common Stock on any day shall be determined by the Board as follows: (i) if
the Common Stock is listed on a national securities exchange or quoted through
the NASDAQ National Market System, the Fair Market Value on any day shall be the
average of the high and low reported Consolidated Trading sales prices, or if no
such sale is made on such day, the average of the closing bid and asked prices
reported on the Consolidated Trading listing for such day; (ii) if the Common
Stock is quoted on the NASDAQ inter-dealer quotation system, the Fair Market
Value on any day shall be the average of the representative bid and asked prices
at the close of business for such day; (iii) if the Common Stock is not listed
on a national stock exchange or quoted on NASDAQ, the Fair Market Value on any
day shall be the average of the high bid and low asked prices reported by the
National Quotation Bureau, Inc. for such day; or (iv) if none of clauses
(i)—(iii) are applicable, the Fair Market Value as may be determined by the
Board or the Administrator of the Plan, there being no obligation to make such
determination.

        6.    OPTION SUBJECT TO SECURITIES AND OTHER REGULATIONS.    The Option
granted hereunder and the obligation of Holdings to sell and deliver shares
under such Option shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required. Holdings, in its discretion, may postpone the
issuance or delivery of shares upon any exercise of the Option until completion
of any stock exchange listing, or other qualification of such shares under any
state or federal law, rule or regulation as Holdings may consider appropriate,
and may require the Director, his or her beneficiary or his or her legal
representative to make such representations and furnish such information as it
may consider appropriate in connection with the issuance or delivery of the
shares in compliance with applicable laws, rules and regulations.

        Upon demand by the Board, the Director (or any person acting under
Section 3 above) shall deliver to the Board at the time of exercise of the
Option a written representation that the shares to be acquired upon the exercise
of the Option are being acquired for his or her own account and not with a view
to, or for resale in connection with, any distribution in violation of federal
or state securities laws. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of the Option shall be
a condition precedent to the right of the Director or such other person to
purchase any shares.

        7.    NO RIGHTS AS STOCKHOLDER PRIOR TO EXERCISE OF OPTION.    The
Director shall not have any rights as a stockholder with respect to any shares
subject to the Option prior to the date on which the Director is recorded as the
holder of such shares on the records of Holdings.

        8.    TAXES.    Holdings may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of all Federal, state,
local and other taxes required by law to be withheld with respect to the Option
including, but not limited to: (i) reducing the number of shares of Common Stock
otherwise deliverable, based upon their Fair Market Value on the date of
exercise, to permit deduction of the amount of any such withholding taxes from
the amount otherwise payable under this Agreement; (ii) deducting the amount of
any such withholding taxes from any other amount then or thereafter payable to
the Director; or (iii) requiring the Director, his or her beneficiary or his or
her legal representative to pay to Holdings the amount required to be withheld
or to execute such documents as Holdings deems necessary or desirable to enable
it to satisfy its withholding obligations as a condition of releasing the Common
Stock.

2

--------------------------------------------------------------------------------




        9.    GOVERNING LAW.    This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed entirely within such state.

        10.    COUNTERPARTS.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

        11.    NOTICES.    Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telecopied with confirmed receipt, sent by certified, registered, or express
mail, postage prepaid, or sent by a national next-day delivery service to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally or telecopied, or if mailed, two (2) days after the date of
mailing, or, if by national next-day delivery service, on the day after delivery
to such service as follows:


(i)
 
if to Holdings, at:
 
 
Universal Compression Holdings, Inc.
4444 Brittmoore Road
Houston, Texas 77041-8004
Attention: J. Michael Anderson
        Senior Vice President and Chief Financial Officer
Telecopier No.: (713) 466-6720
 
 
with a copy to:
 
 
Universal Compression, Inc.
4444 Brittmoore Road
Houston, Texas 77041-8004
Attention: D. Bradley Childers
        Senior Vice President and General Counsel
Telecopier No.: (713) 466-6720
(ii)
 
if to Director, to him or her at:
 
 
Universal Compression, Inc.
4444 Brittmoore Road
c/o General Counsel
Houston, Texas 77041-8004

        12.    HEADINGS.    The headings in this Agreement are for convenience
of reference only and shall not in any manner define or limit the scope or
intent of any provisions of this Agreement.

        13.    SEVERABILITY.    If any term, provision, covenant or restriction
of this Agreement, or any part thereof, is held by a court of competent
jurisdiction or any foreign federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

3

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed this Agreement effective as of the Grant Date above
mentioned.


 
 


--------------------------------------------------------------------------------

Signature
 
 
UNIVERSAL COMPRESSION HOLDINGS, INC.
 
 


--------------------------------------------------------------------------------

Stephen A. Snider
President and Chief Executive Officer

4

--------------------------------------------------------------------------------


